Citation Nr: 1021565	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk 




INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this appeal.  The RO provided the appellant 
with VCAA notice as to all elements of the claim in a 
correspondence dated in October 2007 that included 
notification of how VA determines the disability rating and 
effective date when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran contends that his hypertension was either caused 
by service or caused or aggravated by his service-connected 
diabetes mellitus. 

The Veteran was provided with a VA examination and opinion in 
November 2007 regarding the etiology of his hypertension 
disability.  However, the examination was inadequate because 
the examiner failed to provide an opinion as to whether his 
hypertension was directly related to service or aggravated by 
diabetes mellitus. Therefore, the AMC/RO should schedule him 
for a new VA hypertension examination and medical opinion by 
a physician.    

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

The Board points out that a VA Training Letter, TL 00-06 
(Diabetes mellitus and its complications), issued on July 17, 
2000 explains that hypertension is not ordinarily due to 
diabetes except when it results from diabetic nephropathy, 
which is a deterioration of the kidneys due to diabetes.  In 
this case, the VA examiner in November 2007 noted that the 
Veteran did not have evidence of end-organ damage, and thus 
his hypertension was not caused by the diabetes mellitus.  
However, there was no opinion addressing whether the diabetes 
mellitus aggravated the hypertension. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
which treated him for hypertension.  Of 
particular interest are any VA treatment 
records dated from April 2009 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
hypertension examination performed by an 
appropriate physician to determine the 
nature and etiology of his hypertension 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician 
performing the examination for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner also should be 
provided with a copy of TL 00-06 (2000).  
Following review of the claims folder and 
an examination of the Veteran, the 
examiner should specifically identify 
when the Veteran is first shown to have 
hypertension and whether it is as least 
as likely as not (50 percent probability 
or greater) that the Veteran's 
hypertension is (a) directly related to 
events or injuries in military service, 
or (b) caused or aggravated by the 
Veteran's service-connect diabetes 
mellitus.  Sustainable reasons and bases 
are to be included with the opinion.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


